Citation Nr: 0414261	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from March 1971 to 
March 1973.  He served in Vietnam from January 1972 to June 
1972.  These dates are reflected in his personnel records and 
on his DD 214.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) that denied service connection for post-
traumatic stress disorder (PTSD), claimed as consequent to 
combat experiences in Vietnam.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The claim was filed before enactment of the VCAA, and first 
adjudicated after enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.
The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003). 

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   

VA is obligated to obtain relevant records pertaining to a 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5103(A)(b)(3)(c)(1) (West 2002).  Corroboration for alleged 
stressors supporting PTSD claims is usually obtained from the 
United States Armed Services Center for Unit Research 
(USASCRUR).  In this case, military records show that 
appellant served in A Company, 1st Battalion/ 7th Cavalry 
Regiment, 3rd Brigade, 1st Cavalry Division (Airmobile), 
during the period January 1972 to June 1972.  

The veteran bases his claim for PTSD on stressors relating to 
combat in Vietnam.  In one claimed stressor, appellant states 
that newly assigned personnel, including appellant, were 
forced by their platoon leader (a lieutenant named 
"Daniels" or "McDaniel") to shoot the body of a dead enemy 
sniper.  In the second claimed stressor, appellant claims 
that his fellow soldier "Sal" was shot during combat and 
died in appellant's arms.  The veteran claimed that these 
events happened during a period of time when he was not in 
Vietnam.  Therefore, the RO did not request corroboration 
from USASCRUR because the information available was allegedly 
insufficient for USASCRUR to conduct a by-name search for 
"Sal."  In this case, however, reasonable fulfillment of 
the duty to assist requires VA to obtain the unit's history 
for the five-month period of appellant's service, since the 
history may confirm or refute appellant's claimed stressors.  
An attempt to obtain unit histories or after action reports 
will be requested.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for acquired mental disability, 
to include PTSD, have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Appellant should be advised to "give 
us all you've got" in regard to his 
alleged stressors.  If it is indicated 
that there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  Specifically, the veteran 
is herein informed that more detailed 
stressor information should be 
provided.  If he can remember the full 
name of "Sal", or other personal 
information, he should provide that to 
the RO.

2.  The RO should also submit a request 
to USASCRUR (or other appropriate 
organization) for the unit history, and 
unit casualty reports, for 1st 
Battalion/7th Cavalry Regiment, 3rd 
Brigade, 1st Cavalry Division 
(Airmobile) for the period January 1972 
to June 1972.  The request, and any 
response thereto, should be associated 
with the claims file.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for PTSD.  This review 
should include all evidence added to 
the record to the file since the 
supplementary statement of the case was 
issued.  If stressors are verified and 
additional examination is indicated, 
such examination should be undertaken.  
In fact, in order to comply with all 
notice and duty to assist provisions, 
the RO should conduct a de novo review 
of all evidence associated with this 
claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




